Citation Nr: 1736499	
Decision Date: 08/31/17    Archive Date: 09/06/17

DOCKET NO.  13-24 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD), and a rating in excess of 70 percent from October 9, 2014.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. McGoings, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to January 1970.  The Veteran's service includes service in Vietnam.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  The Veteran has not requested a hearing in this case.

In November 2015, the Board remanded the issue on appeal to the agency of original jurisdiction (AOJ) for additional development.  The Board finds that there has been substantial compliance with the Board's remand directives, and the matter is now appropriately before the Board.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1.  Prior to October 9, 2014 the Veteran's PTSD was manifested by depressed mood, anxiety, sleep impairment, mild memory loss, flattened affect, disturbances of motivation and mood, difficulty establishing and maintaining effective work and social relationships, and difficulty adapting to stressful circumstances.

2.  For the period following October 9, 2014 the Veteran's PTSD was manifested by depressed mood, anxiety, impaired impulse control, difficulty in adapting to stressful circumstances, difficulty establishing and maintaining effective work and social relationships, and near-continuous panic or depression affecting the ability to function appropriately and effectively.



CONCLUSION OF LAW

The criteria for an initial rating in excess of 50 percent for PTSD, and a rating in excess of 70 percent from October 9, 2014, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's VA files.  In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for the Board's decision, as well as to facilitate review by the Court.  38 U.S.C. § 7104(d)(1); see Allday v. Brown, 7 Vet. App. 517, 527 (1995).  Although the entire record must be reviewed by the Board, the Court has repeatedly found that the Board is not required to discuss, in detail, every piece of evidence.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence).  Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake, infra.

Increased Ratings, Generally

Disability evaluations are determined by comparing a Veteran's present symptoms with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

Increased Initial Rating for PTSD

PTSD is evaluated under the General Rating Formula for Mental Disorders found in 38 C.F.R. § 4.130.  See 38 C.F.R. § 4.130 , Diagnostic Code (DC) 9411 (2016).

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV at 32).  The Board notes that the use of GAF scores has been abandoned in the DSM-5 because of, among other reasons, "its conceptual lack of clarity" and "questionable psychometrics in routine practice."  See DSM-5 at 16.  In this case, however, the Veteran's claim is governed by DSM-IV and DSM-IV was in use at the time many of the medical entries of record were made.  Thus, the GAF scores assigned remain relevant for consideration in this appeal.

GAF Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). See 38 C.F.R. § 4.130.

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.

A 70 percent evaluation is warranted where the disorder is manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.

A 100 percent disability evaluation is warranted where there is total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The Veteran's VA outpatient records have been associated with the file and appear to be complete.  Records dated July 2000 from the VA Hackensack Clinic note the Veteran's PTSD diagnosis and feelings of depression.  During a March 2005 follow-up evaluation the Veteran stated that he "feels ok" and denied any suicidal and/or homicidal ideation.  In a June 2005 initial psychiatric assessment the examiner noted the Veteran's complaints of inability to sleep, feeling anxious, intrusive thoughts about combat experience, and isolating himself from friends and family.  Under past psychiatric history, the examiner noted "never".  In an August 2005 mental health report, it is noted that the Veteran feels increased levels of stress due to terrorist attacks in the Middle East, as well as London.  The Veteran had no gross thought disorder nor symptoms of psychosis and no suicidal or homicidal ideations.  The Veteran had good reality testing, intact abstracting and calculating abilities, and good insight and judgment.  The Veteran underwent PTSD screening in February 2007 and responded "yes" to questions concerning nightmares, feeling guarded and being easily startled, and feeling numb and detached from others.  The Veteran stated he had no feelings of harming himself or others.  A mental health note from December 2007 reveals the Veteran had a GAF score of 41 and that he was unable to sleep, had daily thoughts of past combat, and hypervigilance.  A March 2008 mental health assessment revealed identical findings.  In a June 2010 mental health assessment the Veteran was noted as having no gross thought disorder, no suicidal or homicidal ideations, and good past and recent memory.  Again, in June 2013, the Veteran was found to have coherent and relevant speech, anxious mood, no gross thought disorder, and no suicidal or homicidal ideations.  Multiple examiners, from July 2013 through September 2014, all noted the Veteran's mental condition as unchanged.

The Veteran was afforded a compensation and pension examination in August 2010 to evaluate his PTSD.  The Veteran's complaints consisted of flashbacks, troubled sleep, hypervigilance, and a strong emotional numbing response.  The examiner noted that the Veteran's speech was normal, no evidence of perceptual impairment or thought disorder, and the Veteran denied suicidal and homicidal ideation.  The Veteran's memory, concentration, abstract reasoning, judgment, impulse control and insight were all intact.  The examiner ultimately found that the Veteran was suffering from moderate symptoms of chronic PTSD, characterized by diminished emotions and social avoidance.  The Veteran's functional impairments were listed as isolation, flashbacks, sleep problems, mood swings, easily startled, hypervigilance, and restricted affect..  The Veteran had a GAF score of 50.  The Veteran was subsequently assigned a 50 percent disability rating for PTSD effective February 19, 2008 (the date of the Veteran's original claim).

The Veteran underwent another VA examination in October 2012.  During this examination, the Veteran was assigned a GAF score of 41 due to occupational and social impairment with reduced reliability and productivity.  The Veteran's symptoms were listed as depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, flattened affect, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty adapting to stressful circumstances.  

The Veteran, and his son's, lay statements have been considered in this decision.  However, as laypersons, the Veteran and his son are without the appropriate medical training and expertise to offer an opinion on a medical matter, including the degree to which a condition has worsened.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Young v. McDonald, 766 F.3d 1348, 1353 (Fed. Cir. 2014) (holding that  "PTSD is not the type of medical condition that lay evidence. . . is competent and sufficient to identify").

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact a veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118  (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442; see also Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed. Cir. 2004).

Here, the Veteran qualifies for a 50 percent disability evaluation for PTSD during the period, and no higher.  First, the Veteran reported being gainfully employed until 2014.  He was not, therefore, totally occupationally and socially impaired as is required by the 100 percent rating, and, the Veteran did not report any work related deficiencies as required by the 70 percent criteria.  The Veteran has never expressed suicidal or homicidal ideations, no reports of impulse control, and no obsessional rituals which interfere with routine activity.  There were no findings of memory loss, spatial disorientation, or neglect of personal hygiene.  The Veteran has consistently reported nightmares, feeling guarded or being easily startled, and feeling numb and detached from others.  The symptoms reported by the Veteran, and verified by examiners, do not warrant an increased rating, as these symptoms are entirely contemplated by the 50 percent rating assigned to the Veteran during the period.

In light of the medical and lay evidence, the Board finds that the Veteran's service-connected PTSD does not warrant a rating in excess of 50 percent disabling for the period prior to October 9, 2014.

Increased Rating for PTSD from October 9, 2014

The Veteran, through his representatives, argues that the symptoms and functional limitations caused by his service-connected PTSD warrant a rating in excess of 70 percent disabling from October 9, 2014 to present.  The requirements for a rating in excess of 70 percent disabling for PTSD are outlined above.

Medical records from the East Orange VAMC for the period following October 9, 2014 have been associated with the claims file.  A December 2014 examiner noted the Veteran as having coherent and relevant speech, anxious mood, no gross thought disorder, no suicidal or homicidal ideations, good insight and judgment, and good past and recent memory.  Multiple VA examiners from December 2014 to March 2016 noted that the Veteran's psychological condition remain unchanged during the period.

The Veteran was afforded a compensation and pension examination, performed by a VA psychologist, in December 2015.  The examiner ultimately concluded that the Veteran's PTSD symptoms "appear to have increased since his last evaluation."  The examiner based this finding on the Veteran experiencing several episodes that required police intervention, social withdrawal, and anxiety.  The Board notes that the last examination, which was referenced by the December 2015 VA examiner, was conducted in August 2010 when the Veteran's PTSD was rated as 50 percent disabling.  Since August 2010, however, the RO acknowledged that the Veteran's PTSD symptoms have increased in severity and granted the Veteran a 70 percent evaluation as of October 9, 2014.

In light of the medical and lay evidence, the Board finds that the Veteran is not entitled to a rating in excess of 70 percent from October 9, 2014.  The evidence shows that, during this period, the Veteran had coherent and relevant speech, anxious mood, no gross thought disorder, no suicidal or homicidal ideations, good insight and judgment, and good past and recent memory.  The Board considered the Veteran's contentions that he has no interest in social activities and that he experiences anxiety and frustration when he engages in activities outside of his comfort zone.  The Board finds, however, that the evidence discussed above indicates that the Veteran's occupational and social impairment is more aptly contemplated by a 70 percent, rather than a 100 percent rating.  The examiner found that the Veteran had occupational and social impairment with deficiencies in most areas, but, that the Veteran's PTSD would not preclude employment in a setting where he could work fairly independently in a structured environment.  The Veteran also indicated that he works with his son as often as three times per month, meaning he cannot be totally occupationally and socially impaired, as is required under the criteria for a 100 percent rating.

Extraschedular Consideration

The Board has also considered referral for extraschedular consideration under 38 C.F.R. § 3.321 (b)(1).  As discussed above, the Board finds that the symptomatology and impairments caused by the Veteran's service-connected disability are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The greater weight of the evidence establishes that the Veteran's disability picture is adequately contemplated by the applicable schedular rating criteria, which have been discussed exhaustively above.

Entitlement to total disability rating based upon individual unemployability (TDIU) is potentially an element of all increased rating claims.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU has neither been raised by the Veteran, nor his representative in this case.  Further, the VA psychologist who conducted the Veteran's most recent compensation and pension examination concluded that the Veteran's PTSD would not preclude employment.

Duties to Notify and Assist

To date, neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Finally, although additional evidence has been received since the last supplemental statement of the case, the Veteran's representative waived RO review of this evidence in April 2016.


ORDER

Entitlement to an initial rating in excess of 50 percent and in excess of 70 percent from October 9, 2014, for PTSD is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


